Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
3.	In the claim listing of 11/29/21 claims 1, 15, 18, 21-51, 54-63 and 67-82 are pending in this application and are under prosecution. Independent claims 18 and 50 are amended. Claims 1 and 15 are withdrawn. Claims 2-14, 16-17, 19-20, 52-53 and 64-66 are cancelled. The claim amendments have been reviewed and entered. Though applicant has identified support for the amendments throughout the Specification as filed (Remarks, pg. 15, paragraph 1), the examiner has not been able to find the support for the phrase “effective to substantially evenly distribute” and “effective to suspend” of claims 18 and 50 and thus raises new matter issue.

Withdrawn Rejections and Response to the Remarks
4.	The previous rejection of claims 18, 21-51, 54-63 and 67-82 under 35 USC 103 as being unpatentable over ‘912 publication in view of Valerio has been withdrawn in view of amendments to claims 18 and 51. The arguments regarding said rejection are directed to claims 18 and 51 as amended (Remarks, pgs. 15 and 16). They are moot in view of withdrawn rejection necessitated by the claim amendments.
5.	The previous ODP rejection of claims 18, 21-51, 54-63 and 67-82 over claims 1-23 of ‘750 patent in view of Valerio has been withdrawn. The arguments regarding said rejection are directed to claims 18 and 51 as amended (Remarks, pg. 16). They are moot in view of withdrawn rejection necessitated by the claim amendments.
	However, upon further consideration, new grounds of rejections are set forth in this office action necessitated by amendments to claims 18 and 51.

Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 18, 21-51, 54-63 and 67-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant case, the recitation of “effective to substantially” and “effective to suspend” in claims 18 and 50 represent a new matter (New matter is underlined by the Examiner). The instant specification does not provide support for the above discussed new matter.  Though applicant has identified support for the amendments throughout the Specification as filed, the examiner has not been able to find the support for the phrase “effective to substantially evenly distribute” and “effective to suspend” of claims 18 and 50 in the specification. 
	Furthermore, “the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389,1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads)." (MPEP § 2163).  
	Since Applicant has not identified specific citations of support in the instant specification as originally filed or in the original claims for the above underlined new matter limitations, Applicant is required to cancel the new matter in the reply to this Office Action or identify the new matter in the specification as originally filed. 
8.	Claims  21-49 are also rejected under 35 USC 112(a) because they are dependent from claim 18 and include all the limitations of claim 18. Claims 51, 54-63 and 67-82 are also rejected under 35 USC 112(a) because they are dependent from claim 50.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 18, 21-51, 54-63 and 67-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 18 and 50 are indefinite over the recitation of “effective to substantially evenly distribute” and “effective to suspend” because the metes and bounds of “effective to substantially” and “effective to suspend” are unclear. The instant specification does not provide any guidance what is encompassed by said recitations. 
	Applicant is suggested include flow rate range that is needed to evenly distribute  the cells and viral particles as monolayer as disclosed in the instant specification rather than using phrases that are not disclosed in the specification. 
11.	Claims  21-49 are also rejected under 35 USC 112(b) because they are dependent from claim 18 and include all the limitations of claim 18. Claims 51, 54-63 and 67-82 are also rejected under 35 USC 112(b) because they are dependent from claim 50.

Conclusion
12.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634